Opinion by
William W. Pobteb, J.,
This is an appeal from a decree of the orphans’ court rejecting a claim against a decedent’s estate. The claim was made by a nephew for boarding the decedent. Payment was *127never legally demanded in the lifetime of the alleged debtor. The board is alleged to have been furnished during five separate and distinct periods of time. Part of the claim was barred by the statute of limitations. The claimant urged that* the testimony, by him and in his behalf, proved (1) an express contract by the decedent to pay, and (2) an admission of the correctness of his account, by the decedent. The claimant himself, although a party in interest, was permitted to testify. His testimony, with that of his wife, went far to proving a prima facie case. If the court below had found in the claimants’ favor, difficulty would have been experienced in finding ground to overthrow the decision. It must be remembered however, that this court does not sit as a court of first instance. It is manifest from the adjudication, and the opinion sur exceptions, that the court below was guided by principles of law properly applicable to the case. It is also clear that the findings of fact by the auditing judge confirmed by the court in bane, must be given the force and effect of a verdict of a jury. The testimony submitted by the claimant was in some respects contradictory and inconsistent. Some- of it was met by denial testimony. The dealings between the parties, as alleged by the claimant and attempted to be proven, were apparently at variance with reason and probability. The orphans’ court evidently did not believe a considerable part of the testimony for the claimant. This is manifest from the adjudication and opinion.
The conclusion is thus summed up by Judge Penrose in the opinion sur exceptions, in which he finds that the transactions testified to by the claimant were “ so contrary to the ordinary course 'of dealing between man and man, that the auditing judge was fully justified in disregarding the testimony of the claimant and his wife (which had been made admissible by reason of a somewhat incautious cross-examination), as to alleged admissions and declarations of the decedent.”
We are not disposed to overthrow the findings of fact by the court below and the decree is therefore affirmed.